Case 9:19-mj-08052-WM Document 19 Entered on FLSD Docket 07/23/2019 Page 1 of 4



                              UN ITED STATES D ISTRICT CO URT
                              SOU TH ERN D ISTRICT O F FLOR ID A

                                       Case N o.19-8052-W M


    UN ITED STA TES OF A M ERICA ,

        Plaintiff,                                               FILED BY                  D .C.

                                                                        JkL 23 2219
    LARRY RAY BON ,                                                    CANGELA E. NOBLE
                                                                        LERK U S DISI CX
                                                                       s.D.ogitw
                                                                               à.-w.cB.
        Defendant.



                            O R D ER R EG A R DIN G SPEED Y TR IAL

        On February 28, 2019,Defendant, Larry Ray Bon (siDefendanf), had his initial
 appearance in this cause.D efendantw as appointed the FederalPublic D efender as his counsel,

 and Defendant's Preliminary Hearing/Arraignmentwas setforM arch 14,2019.(DE 31.On
 M arch 7,2019,D efendant's counsel,A FPD Kristy M ilitello,requested that Defendant's M arch

 l4, 2019 Prelim inary H earing/A rraignm ent be continued for a period of 60 days.D efendant

 consented and agreed to this requested continuance.Finding good cause after considering the

 dictatesofFederalRuleofCriminalProcedure 5.1(d),the Courtgranted Defendant'sM arch 7,
 2019 ore tenus m otion to continue his Prelim inary H earing/A rraignm ent to M ay 6,2019, and

 issuedawrittenOrderRegardingSpeedyTrial(DE 111.
        At the scheduled Prelim inary H earing/A rraignm ent on M ay 6, 2019, defense counsel

 requested thatDefendant's Prelim inary H earing/A rraignm entbe again continued,this tim e for a

 period of 75 days.D efendant consented and agreed to this requested continuance.Finding good

 cause after considering the dictatesof FederalRule ofCriminalProcedure 5.1(d),the Court
 granted Defendant's M ay          20l9 ore tenus m otion to continue his Prelim inary
Case 9:19-mj-08052-WM Document 19 Entered on FLSD Docket 07/23/2019 Page 2 of 4




 Hearing/Arraignmentto July22,2019,and issued awritten OrderRegarding Speedy TrialgDE
 131.
         On July            2019, the Governm ent                 a M otion to Continue Prelim inary

 Hearing/ArraignmentgDE 151.On July 19,2019,the Coul'tentered aPaperlessOrderdenying
 themotionwithoutprejudicebecausedefensecounselcould notrepresentthatDefendantagreed
 to thereliefsoughtin the motion.(DE 161.Atthescheduled Preliminary Hearing/Arraignment
 on July 22, 2019, the G overnm ent again requested that D efendant's Prelim inary

 H earing/A rraignm ent be again continued, this tim e for a period of 90 days, to allow the

 G overnm entto hire an expertto review D efendant's volum inous m edicalrecords and to review

 the defense's expert's tindings regarding D efendant's m entalstate atthe tim e ofthe offense,to

 provide the Governm entw ith sufficienttim e to m ake a propercharging decision,and to provide

 the G overnm ent with sufticient tim e to engage in pre-indictm ent negotiations w ith defense

 counsel.D efendantagreed to the Govermnent'srequestfora 90-day continuance.

         D efense counsel advised the Court that D efendant consented to rescheduling the

 Prelim inary H earing/A rraignm entand w aived his speedy trialrights forthe period ofthe 90-day

 continuance. M oreover, the Court conducted a sw orn inquiry of D efendant, and D efendant

 know ingly, intelligently, and voluntarily consented to rescheduling the Prelim inary

 H earing/Arraignm ent on the record and w aived his speedy trial rights for the 90-day period,

 through and including O ctober21,2019.1The undersigned also directed defense cotm selto file a

 w ritten speedy trialw aiver,signed by D efendant,w hich the defense agreed to do.

         Based upon the foregoing,the Court has determ ined that the requirem ents of Federal

 Rule of CriminalProcedure 5.1(d) have again been met as to the Government's requestto
 lTheCourtnotesthatDefendant'scounselstatedthatDefendantiscom petenttoproceed in thiscase. Further,
 Defendantwaslucid,understood whatw asgoing on during the hearing, and directly answ ered a11ofthe Court's
 questions.Defendantclearly appearsto becompetent.
Case 9:19-mj-08052-WM Document 19 Entered on FLSD Docket 07/23/2019 Page 3 of 4



 reschedule Defendant's Prelim inary H earing. D efendant know ingly, intelligently, and

 voluntarily, and w ith the advice of com petent counsel, consented to an extension of the

 Prelim inary Hearing untilOctober 21,2019.A dditionally,the G overnm enthasm ade a show ing

 of good cause in that it needs additional tim e to retain an expert to review D efendant's

 volum inous m edicalrecords and to review the defense expert's tindings regarding D efendant's

 m entalstate atthe tim e ofthe offense,to m ake a proper charging decision,and to engage in pre-

 indictm entnegotiationsw ith defense counsel.z

         ln granting such continuance ofD efendant's Prelim inary H earing untilOctober 21,2019,

 the Courttindsthattheendsofjustiee served by granting such continuanceoutweigh thebest
 interestofthe public and D efendantin a speedy trial.The Court's reasons for its finding thatthe

 endsofjusticesen'edbygrantingsuchcontinuanceoutweighthebestsinterestsofthepublicand
 Defendantinaspeedytrialarethefollowing:1)thenecessityandrequestoftheGovernmentand
 its expert to have an opportunity to review D efendant's volum inous m edical records and the

 defense expert's findings; 2) the necessity and require of the Government to engage in
 discussions and negotiations w ith defense counsel regarding potential charges and a possible

 resolution of this very serious case; 3) the necessity of the Government and Defendant to
 properly investigate this com plex and serious case,as w ellas D efendant's background,prior to

 the Preliminary Hearing/Arraignment; 4) the necessity of the Government to examine
 Defendant's mentalhealth and alleged insanity defense'
                                                      ,and 5) Defendant's knowing and
 voluntary oraland w ritten w aiverofhis speedy trialrights.

         Accordingly,the Courtfinds thatthe period from July 22,2019,through and including

 O ctober 21,2019,shallbe excluded in com puting the tim e w ithin w hich an infonnation or an

 2The partiesareadvised thatthe Courtisnotinclined to grantany furthercontinuancesofthe Prelim inary Hearing,
 absentthe mostcompelling and extraordinary circum stances.The Courtexpectsthe parties to proceed on October
 21,2019.
Case 9:19-mj-08052-WM Document 19 Entered on FLSD Docket 07/23/2019 Page 4 of 4



 indictm ent m ust be tiled,or in com puting the tim e period within w hich the trial of any such

 offensemustcommence.See18U.S.C.j316l(h).
        DO N E and O R D ER ED in Cham bersatW estPalm Beach,Palm B each County,Florida,

 this 43dayof
            -luly, 2019.
                                                        ïI1A --' -
                                                            -
                                                                        A      1m--     -
                                                    W ILLIA M M A TTHEW M AN
                                                    UN ITED STA TES M AG ISTRA TE JU D GE
